Exhibit 3.1 AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF GYRODYNE, LLC TABLE OF CONTENTS ARTICLE I DEFINITIONS Section 1.1 Definitions 2 Section 1.2 Construction 7 ARTICLE II ORGANIZATION Section 2.1 Formation 8 Section 2.2 Name 8 Section 2.3 Registered Office; Registered Agent; Principal Office; Other Offices 8 Section 2.4 Purposes 8 Section 2.5 Powers 9 Section 2.6 Term 9 Section 2.7 Title to Company Assets 9 ARTICLE III MEMBERS AND LLC SHARES Section 3.1 Members 9 Section 3.2 Authorization to Issue LLC Shares 10 Section 3.3 Outstanding LLC Shares 11 Section 3.4 Uncertificated Shares 11 Section 3.5 Record Holders 12 Section 3.6 Registration and Transfer of LLC Shares; Limitation on Ownership 12 Section 3.7 Capital Accounts 13 Section 3.8 Splits and Combinations 15 ARTICLE IV ALLOCATIONS AND DISTRIBUTIONS Section 4.1 Allocations for Capital Account Purposes 16 Section 4.2 Allocations for Tax Purposes 19 Section 4.3 Distributions to Record Holders 21 ARTICLE V MANAGEMENT AND OPERATION OF BUSINESS Section 5.1 Power and Authority of Board 21 i Section 5.2 Procedure for Election of Directors; Required Vote 21 Section 5.3 Number of Directors 21 Section 5.4 Classification of Directors 22 Section 5.5 Removal andVacancies 22 Section 5.6 Quorum and Adjournment 22 Section 5.7 Regular Meetings 22 Section 5.8 Special Meetings 23 Section 5.9 Report andRecords 23 Section 5.10 Committees 23 Section5.11 Other Committees of the Board 24 Section 5.12 Chairman of the Board 24 Section 5.13 Eligibility to Make Nominations 24 Section 5.14 Procedures for Nominations by Members 25 Section 5.15 Submission of Questionnaire 26 Section 5.16 Articles of Organization 27 ARTICLE VI OFFICERS Section 6.1 Officers 27 Section 6.2 President 27 Section 6.3 Secretary 27 Section 6.4 Treasurer 28 Section 6.5 General Powers 28 ARTICLE VII INDEMNIFICATION Section 7.1 Mandatory Indemnification 28 ARTICLE VIII BOOKS, RECORDS, ACCOUNTING AND REPORTS Section 8.1 Records and Accounting 32 Section 8.2 Fiscal Year 32 Section 8.3 Reports 32 ARTICLE IX TAX MATTERS Section 9.1 Tax Returns and Information 33 Section 9.2 Tax Elections 33 Section 9.3 Tax Controversies 33 Section 9.4 Withholding 33 ii Section 9.5 Partnership Treatment 34 ARTICLE X DISSOLUTION AND LIQUIDATION Section 10.1 Dissolution 34 Section 10.2 Liquidator 34 Section 10.3 Liquidation 35 Section 10.4 Cancellation of Articles of Organization 36 Section 10.5 Return of Contributions 36 Section 10.6 Waiver of Partition 36 Section 10.7 Capital Account Restoration 36 ARTICLE XI AMENDMENT OF AGREEMENT Section 11.1 General 36 Section 11.2 Super-Majority Amendments 37 Section 11.3 Amendments to be Adopted Solely by the Board 37 Section 11.4 Amendment Requirements 38 ARTICLE XII VOTING; MEMBER MEETINGS Section 12.1 Voting 38 Section 12.2 Place of Meetings 39 Section 12.3 Annual Meetings 39 Section 12.4 Special Meetings 39 Section 12.5 Notice of Meeting 39 Section 12.6 Quorum 39 Section 12.7 Conduct of Member' Meetings; Adjournment 40 Section 12.8 Inspectors of Election 40 Section 12.9 Action of Members 40 Section 12.10 Notice of Member Proposal For Business Other Than Nominations 41 ARTICLE XIII GENERAL PROVISIONS Section 13.1 Seal of the Company 42 Section 13.2 Fiscal Year 42 Section 13.3 Emergency Provisions 42 Section 13.4 Further Action 43 Section 13.5 Severability 43 Section 13.6 Amendment or Repeal 43 iii Section 13.7 Binding Effect 43 Section 13.8 Integration 43 Section 13.9 Creditors 43 Section 13.10 Waiver 43 Section 13.11 Counterparts 44 Section 13.12 Applicable Law 44 Section 13.13 Invalidity of Provisions 44 Section 13.14 Consent of Members 44 Section 13.15 Facsimile Signatures 44 iv AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF GYRODYNE, LLC This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF GYRODYNE, LLC (together with the schedules and exhibits attached hereto, and as amended, restated, supplemented or otherwise modified from time to time), dated August 31, 2015 and effective immediately prior to the Effective Time, is entered into by Gyrodyne Company of America, Inc., a self-managed and self-administered real estate investment trust formed under the laws of the State of New York (“ Gyrodyne ”), as sole member. Capitalized terms used in this Agreement and not otherwise defined have the meanings set forth in Section 1.1 hereto. WHEREAS, the Company was formed under the NYLLCL pursuant to articles of organization filed with the Secretary of State of the State of New York on October 3, 2013, and a Limited Liability Company Agreement of Gyrodyne, LLC, dated as of October 3, 2013 (the “ Original LLC Agreement ”), executed by Gyrodyne, as sole member; WHEREAS, the Board of the Company have authorized and approved an amendment and restatement of the Original LLC Agreement on the terms set forth herein; WHEREAS, the Company is a party to that certain Agreement and Plan of Merger, dated as of October 15, 2013 (as amended, the “ Plan of Merger ”), between the Company, Gyrodyne and Gyrodyne Special Distribution, LLC (“
